           Case 4:20-cv-00109-HCA Document 35 Filed 02/15/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT FOR
                        THE SOUTHERN DISTRICT OF IOWA
                               CENTRAL DIVISION


KRISTY MITCHELL, individually and as                Case No. 4:20-cv-00109-SMR-HCA
mother and next friend of NEVAEH
OSORIO,

      Plaintiff,
v.

DES MOINES INDEPENDENT                              DEFENDANTS’ MOTION FOR
COMMUNITY SCHOOL DISTRICT and                       SUMMARY JUDGMENT
TIMOTHY DOWLER,

      Defendants.

      COME NOW the Defendants, Des Moines Independent Community School

District (“District”) and Timothy Dowler (“Dowler”), by and through their undersigned

counsel, pursuant to Federal Rule of Civil Procedure 56, and for their Motion for

Summary Judgment, hereby state as follows:

      1.       Plaintiff filed a Petition against District and Timothy Dowler in the Iowa

District Court for Polk County on February 20, 2020.

      2.       The matter was removed to the United States District Court for the

Southern District of Iowa, Central Division.

      3.       Plaintiff’s Petition asserts two causes of action against the Defendants. The

Petition alleged a claim of negligent supervision and alleges District and Dowler

breached a duty to protect Osorio.

      4.       Plaintiff’s Petition alleges Dowler failed to protect Osorio in violation of 42

U.S.C. § 1983.
            Case 4:20-cv-00109-HCA Document 35 Filed 02/15/21 Page 2 of 3




       5.       A review of the pleadings and documentary evidence shown of record

reveals there is no genuine issue of material fact left to be tried with respect to Plaintiff’s

causes of action against Defendants and Defendants are entitled to summary judgment.

       6.       Attached is a Statement of Undisputed Material Facts in Support of the

Motion with Appendix exhibits in support of the Motion for Summary Judgment.

       7.       Filed contemporaneously herewith is a Memorandum of Authorities in

Support of this Motion for Summary Judgment, which sets forth the facts and law relied

upon by Defendants.

       WHEREFORE, Defendants Des Moines Independent Community School District

and Timothy Dowler hereby pray that the Court set this Motion for Summary Judgment

for hearing and following said hearing, judgment enter judgment in favor of the

Defendants and dismiss Plaintiff’s Petition at her costs and for such other relief as is

deemed equitable by the Court.

                             BRADSHAW, FOWLER, PROCTOR & FAIRGRAVE, P.C.


                             By:                 /s/ Janice M. Thomas
                                    Janice M. Thomas AT0007822
                                    801 Grand Avenue, Suite 3700
                                    Des Moines, IA 50309-8004
                                    Tel: (515) 246-5828
                                    Fax: (515) 246-5808
                                    Email: thomas.janice@bradshawlaw.com

                             ATTORNEYS FOR DES MOINES INDEPENDENT
                             COMMUNITY SCHOOL DISTRICT and TIMOTHY
                             DOWLER




                                             -2-
                Case 4:20-cv-00109-HCA Document 35 Filed 02/15/21 Page 3 of 3




Copy to:

Jeffrey M. Lipman
Lipman Law Firm, P.C.
1454 - 30th Street, Suite 205
West Des Moines, IA 50266
Tel: (515) 276-3411
Fax: (515) 276-3736
Email: jeff@lipmanlawfirm.com
ATTORNEYS FOR PLAINTIFF

Alison F. Kanne
Wandro & Associates, P.C.
2501 Grand Avenue, Suite B
Des Moines, IA 50312
Tel: (515) 281-1475
Fax: (515) 281-1474
Email: akanne@2501grand.com
ATTORNEYS FOR PLAINTIFF


                              CERTIFICATE OF SERVICE
The undersigned hereby certifies that a true copy of the foregoing instrument was served upon
one of the attorneys of record for all parties to the above-entitled cause by serving the same on
such attorney at his/her respective address/fax number as disclosed by the pleadings of record
herein, on the 15th day of February, 2021, by:

   U.S. Mail                              CM/ECF
   Hand Delivered                         EMAIL
   Federal Express                        EDMS

                              /s/ Lucy Anderson




                                                                                -3-
